Title: From George Washington to William Hutton, 20 April 1781
From: Washington, George
To: Hutton, William


                        
                             20 April 1781
                        
                        To William Hutton Provost Marshal of the Army
                        of the United States of America
                        Whereas at a General Court Martial held at West Point the 10th Instant by order of Major General Heath
                        Major Graham president
                        Robert Maples alias John Walker charged with "inlisting in Colonel Alden’s regiment by the Name of John
                            Walker for during the War and deserting therefrom, also reinlisting by the name of Robert Maples for three years and
                            taking a Bounty of two hundred hard dollars and deserting again." Was Tried, found Guilty and sentenced to suffer Death
                            which sentence was by Me approved and his Execution ordered this day.
                        You will therefore take said Robert Maples alias John Walker from the place of his present confinement to the
                            place appointed for his execution and there Hang him by the Neck ’till he be Dead for which this shall be your sufficient
                            Warrant. Given under my Hands and Sealed New Windsor this Twentieth day of April 1781.
                        By His Excellency’s command
                        
                            Go: Washington
                        
                        
                            D. Humphrys Aide De Camp.
                        

                    